Citation Nr: 1104447	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-37 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a September 2010 Travel Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.

The service connection issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has level I hearing in his right ear and level II 
hearing in his left ear.  






CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2010); 
38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2009; rating decision in 
March 2009; and a statement of the case in October 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim presently decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VA has satisfied its duty to notify the appellant. 

Regarding the duty to assist, all relevant, identified, and 
available evidence has been obtained.  The Veteran has not 
referred to any additional, unattained, relevant, available 
evidence.  The claimant was afforded a VA audiological 
examination in February 2009.  This examination report is 
adequate for adjudication purposes as it includes an interview 
with the Veteran, clinical evaluation, and medical conclusions by 
an audiologist.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The examiner conducted complete examinations, recorded all 
findings considered relevant under the applicable laws and 
regulations, and considered the full history of the Veteran's 
hearing impairments.  The VA audiologist fully described the 
functional effects caused by a hearing disability in the report.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board 
finds that VA fulfilled its duty to assist. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Initial compensable rating for service
 connected bilateral hearing loss

General Rating Principles

The Veteran contends that he is entitled to an initial 
compensable rating for bilateral hearing loss.  A disability 
rating is determined by the application of VA's Schedule for 
Rating Disabilities. 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The disability rating for hearing loss is determined under the 
criteria in 38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
puretone thresholds and controlled speech discrimination testing 
using the Maryland CNC test.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The puretone threshold average as used in Table VI is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIA.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the criteria to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, the rating may be based solely on 
puretone threshold testing.  An exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels 
or greater or when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 decibels 
or more.  38 C.F.R. § 4.86.



Evidence and Analysis

The only audiogram available is found in the February 2009 VA 
audiology examination report.  It showed puretone thresholds in 
decibels (db) at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz (hz) in the right ear were 10, 15, 30, and 35; and in 
the left ear were 15, 20, 45, and 45.  The puretone threshold 
average in the right ear was 23 and the average in the left ear 
was 31.  Speech discrimination was 96 percent for the right ear 
and 88 percent for the left ear.  The examiner diagnosed 
asymmetric sensorineural hearing loss.  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence clearly 
establishes a zero percent initial rating for bilateral hearing 
loss.  For the right ear, the average hearing loss is 35 db and 
the Veteran did not score less than 92 percent on the speech 
discrimination test; and receives a numeric designation of "I."  
For the left ear, the average hearing loss is 23 db and the 
Veteran scored 88 percent.  The left ear received a numeric 
designation of "II."  The designation of "I" for the right ear 
and "II" for the left ear results in a noncompensable rating.  
38 C.F.R. § 4.85, Tables VI, VII.  Accordingly, the Veteran's 
claim for an initial compensable rating must be denied.  38 
C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100.

The record does not show that the Veteran contends his hearing 
loss symptoms preclude gainful employment.  Thus, the issue of a 
Total Rating for Compensation Based on Individual Unemployability 
(TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected bilateral hearing 
loss should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there is 
also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  In the absence of an unusual disability 
picture such as one involving marked interference with employment 
or frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in "exceptional" cases.  See Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for service connected bilateral 
hearing loss is denied.  


REMAND

The issues of service connection for bilateral knee and ankle 
disabilities are remanded for additional evidentiary development.

First, at the Travel Board hearing, the Veteran identified two 
private healthcare providers, Drs. H.T. and J.E.  He stated that 
both physicians evaluated him and agreed that his bilateral knee 
and ankle arthritis were related to physical strain from 
parachute landings and other strenuous activities during service.  
Prior to the Travel Board hearing, the Veteran did not provide 
information regarding these healthcare providers.  The Board 
finds that these private medical records should be obtained.  

Second, the Board finds the VA examination regarding the 
Veteran's bilateral knee disabilities is inadequate as it does 
not contain an etiology opinion for the diagnosis of arthritis in 
both knees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
examination without an accompanying medical opinion deemed 
inadequate to decide a service connection claim).  After any 
additional records identified by the Veteran are associated with 
the record, submit the claims file to an appropriately qualified 
healthcare provider for a nexus opinion regarding the diagnosed 
arthritis in both knees.  If and only if, newly generated medical 
records indicate the Veteran has a current disability in either 
ankle, contact an appropriately qualified healthcare provider for 
a nexus opinion regarding the diagnosed ankle disability.  The VA 
opinion must follow instructions given below.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all 
treatment providers for his bilateral knee 
and ankle disabilities, including Drs. H.T. 
and J.E.  The Veteran should be provided with 
the necessary authorizations for the release 
of any treatment records not currently on 
file.  Obtain these records and associate 
them with the claims file.

2.  After completing the foregoing, contact 
an appropriately qualified healthcare 
provider for a nexus opinion.  The examiner 
must thoroughly review the claims file and 
note the Veteran's reports of strenuous 
physical activity, including numerous 
parachute landings, during service.  After 
considering the entire record, the examiner 
is asked to state whether it is more likely 
or less likely (or 50/50) that any present 
knee disorder is etiologically related to 
active service activities.  If a disorder in 
either ankle is indicated by newly generated 
evidence above, the examiner is also required 
to state whether it is more likely or less 
(or 50/50) likely that any present ankle 
disorder is etiologically related to active 
service activities.  

All opinions must be expressed in terms of 
scientific certainty and accompanied by an 
explanation.  If the examiner cannot furnish 
an opinion without resort to speculation, he 
or she must so state and further identify any 
missing information that would generate a 
non-speculative opinion. 

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


